 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          LVB-OGDEN MARKETING, LLC,
 8                                   Plaintiff,
                                                              C18-243 TSZ
 9                v.
                                                              MINUTE ORDER
10        DAVID S. BINGHAM, et al.,
11                                   Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)    The pending Motion for Protective Order by Defendant Hytech Power, Inc.,
14
   docket no. 175, and Motion to Compel by Plaintiff LVB-Ogden Marketing, LLC, docket
   no. 178, are REFERRED to the Honorable Brian A. Tsuchida, United States Magistrate
15
   Judge, pursuant to 28 U.S.C. § 636(b)(1)(A) and Local Magistrate Judges’ Rule MJR 3.
16          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 17th day of December, 2018.
18

19                                                        William M. McCool
                                                          Clerk
20
                                                          s/Karen Dews
21                                                        Deputy Clerk

22

23

     MINUTE ORDER - 1
